Citation Nr: 0125711	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-21 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont



THE ISSUE

Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected major depression.  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel







INTRODUCTION

The veteran had active service from July 1988 to January 
1991.  He was discharged from service due to diabetes.  He is 
the recipient of the combat infantry badge and served as an 
infantryman.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 decision by the 
RO which denied an increased rating higher than 30 percent 
for the veteran's service-connected major depression.  The 
Board remanded this issue to the RO for additional 
development in January 2001.  

During the course of this appeal VA examiners have offered 
diagnosis of post-traumatic stress disorder (PTSD).  In a 
statement received in October 2001, the veteran appears to be 
raising the issue of service connection for this disability.  
While the issue of service connection for PTSD would normally 
be intertwined with the issue of the rating to be assigned 
major depression, the Board finds that it would not be 
prejudicial to the veteran to proceed with the issue 
certified for review.  In this regard, the Board finds that 
for purposes of this appeal only, the symptoms of PTSD cannot 
be dissociated from those attributable to the service 
connected major depression.  Nevertheless, the issue of 
service connection for PTSD is being referred to the RO for 
appropriate action.

When the veteran initially submitted a claim for an increased 
rating in May 1998, his accredited representative was 
Disabled American Veterans (DAV).  However, in a letter 
received in October 1998, the veteran withdrew his 
authorization of representation for DAV and indicated that he 
wished to represent himself in his appeal.  In addition, it 
is noted that due to the veteran's employment first with a 
service organization working closely with the RO and then as 
an employee of the VA in the RO in the State in which the 
veteran lives, his claims file was permanently transferred to 
the White River Junction RO to avoid the appearance of 
conflict.


FINDING OF FACT

The veteran's major depression is not shown to impair 
occupational and social functioning beyond that contemplated 
by the 30 percent rating.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected major depression have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 38 
C.F.R. §§ 3.102, 3.159 and 3.326), 38 C.F.R. §§ 4.3, 4.7, 
4.130, Part 4, Diagnostic Code 9207 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By rating action in January 1996, service connection was 
established for major depression secondary to service-
connected diabetes mellitus.  A 30 percent evaluation was 
assigned effective from June 27, 1995, the date of receipt 
the veteran's claim for service connection.  38 C.F.R. 
§ 3.400(b)(2) (2001).  

When examined by VA in October 1998, the veteran reported 
that his depression had gotten worse over the past several 
months to several years.  The examiner noted the veteran's 
medical problems and reported that the veteran developed PTSD 
symptoms post-service and was granted service connection for 
PTSD in 1995.  [As noted above, service connection has not 
yet been granted for this disability.]  The examiner 
indicated that the veteran did not have a history of suicide 
attempts or psychiatric hospitalizations, but that the 
veteran described himself as lethargic and unmotivated with a 
poor sleep pattern.   

The veteran was working for a service organization located at 
the VARO since 1994.  Over the past four years, he had risen 
to the rank of a supervisor.  He reported that his depressive 
symptoms became exacerbated about a year ago and he sought 
some treatment at the Newington VA.  Over the last three 
months, he had felt increasingly tearful, sad, irritable, 
unmotivated, and hopeless, with occasional suicidal thoughts.  
He sought treatment for this condition and saw a private 
physician once every other week.  He currently took Ambiens, 
5 mg., and Trazodone, 5O mg. for his sleep and his 
depression.  In addition to the psychotropic medications, he 
was on Insulin, Prandial, and Doxycycline. 

Also of significance, in terms of his present medical 
problems was the fact that the veteran's diabetes had been 
out of control for the last several months, and that he had 
also experienced some symptoms and signs of a possible 
peripheral neuropathy.  He developed hypertension also in 
response to his diabetes.  These medical problems only served 
to compound his depression.  His post-traumatic stress 
symptoms had been constant.  He stated that he had nightmares 
about his experiences in Panama several times a month.  The 
veteran described himself as very jumpy with a high startle 
response as well as being very hypervigilant around crowds of 
people.  Most of his depressive symptoms were in relation to 
his diabetic condition and his discharge from the Army and 
were not avoidance symptoms of PTSD.  The veteran stated that 
the level of depression affected his functioning in terms of 
his ability to be a dad and a husband.  He felt tired and 
irritable and would not to interact with his family on the 
weekends.  He often would not go out and socialize with 
friends and preferred to isolate himself by just going to 
work or working on the computer.  He stated that his memory 
and concentration had also become extremely poor over the 
last several months.  

On mental status examination, the veteran was relatively well 
groomed and young looking.  He was cooperative throughout the 
entire interview process.  He had poor eye contact, 
especially when speaking about his depressive symptoms.  He 
was well related.  His speech was of normal rate and rhythm 
and spontaneous.  His mood was sad and tearful, and his 
affect was appropriate to his depressed mood but showed full 
range.  There was no evidence of a formal thought disorder.  
Thought content "was related" to current feelings of 
hopelessness and depression.  No suicidal or homicidal 
ideations, plan, or intent.  No psychotic symptomatology was 
present.  Cognitive functions were intact.  Insight and 
judgment seemed good.  The diagnoses on Axis I included 
depression, recurrent episode, moderate intensity without 
psychotic features, and PTSD.  On Axis III, the diagnoses 
were insulin-dependent diabetes, hypertension, diabetic 
neuropathy, and irritable bowel syndrome.  On Axis IV, the 
examiner indicated that the veteran suffered from chronic 
moderate stressors related to being dismissed from the Army 
and his chronic medical condition.  On Axis V, the Global 
Assessment of Functioning score for the current time was 60.  

The examiner commented that the veteran had some symptoms of 
PTSD in relation to his experiences as a paratrooper in 
Panama, but currently, most of his psychiatric impairment was 
due to a chronic and rather profound depression.  The 
depression was maintained by his chronic medical condition, 
namely insulin-dependent diabetes, and his sense of 
frustration and despair at not being able to continue with 
his career in the military because of his diabetic mellitus.  
He functioned at suboptimal level because of his depression 
and his diabetes mellitus although he was able to work, take 
care of activities of daily living, and manage all of his own 
finances.  

A letter from the veteran's wife, received in December 1999, 
described the problems that the veteran has had with his 
diabetes mellitus.  

In a letter received in December 1999, the veteran discussed 
the discrepancies and or inconsistencies in the description 
of his medical problems as shown in the Supplemental 
Statement of the Case issued in September 1999.  The veteran 
reported that he has suicidal "thoughts" particularly when 
he is depressed, such as after hypoglycemic reactions or when 
thinking about his future.  The veteran asserted that the 
clinical findings of record satisfy the criteria for a 50 
percent evaluation for his service-connected major 
depression.  

A psychiatric report, dated in June 2001, was received from 
W. A. Jaziri, M.D., in July 2001.  Dr. Jaziri noted that the 
veteran was married with 3 children, and that he worked for 
the Department of Veteran's Affairs.  Dr. Jaziri indicated 
that he first saw the veteran in July 1998, and that the 
veteran reported at that time that he was "depressed."  The 
veteran reported that he was unable to sleep more than 2 to 3 
hours a night.  He complained of nightmares, tension, anger, 
violent outbursts, impulsivity, startling reactions, and 
dissociative symptoms.  The veteran had been treated with 
multiple medications over the last two years, including 
Restoril for sleep, Trazodone and Doxepin for sleep and 
depression, Ambien for sleep, Wellbutrin for depression and 
concentration, Neurontin as a mood stabilizer, and most 
recently, Xanax, Dalmane, Remeron, and Trileptol for anxiety, 
insomnia, and anger management.  

Dr. Jaziri indicated that the veteran was service connected 
for diabetes mellitus, PTSD, tinnitus, and hypertension.  He 
was a veteran of the Panama Canal invasion and the Persian 
Gulf War era.  The veteran reported that he was about to be 
deployed to the Persian Gulf when he was diagnosed with 
insulin dependent diabetes mellitus which lead to a medical 
discharge.  His PTSD was secondary to being shot at and the 
death of two fellow soldiers while being an airborne 
infantryman during the Panama Canal invasion.  The veteran 
also suffered from diabetic neuropathy and irritable bowel 
syndrome.  The veteran's relationship with his wife had 
deteriorated recently because of the deterioration of his 
physical condition secondary to diabetes and because of his 
inability to experience normal feelings due to his PTSD.  

On mental status examination, the veteran was alert and 
oriented to time, place, and person.  He was casually dressed 
and had poor eye contact.  His speech was loud and pressured, 
and he expressed anger related to his employment and to his 
relationship with his wife.  The veteran's affect was 
dysphoric with feelings of emotional numbness due to his PTSD 
and diabetes.  This led to a distancing with his wife who was 
trying to be cooperative.  The veteran denied any auditory 
hallucinations.  He reported occasional paranoid ideations 
and suspiciousness, racing thoughts, and insomnia.  Cognitive 
functions were intact.  Insight and judgment were impaired 
when he was angry with racing thoughts.  The diagnoses on 
Axis I included PTSD and bipolar disorder, mixed type.  On 
Axis V, the examiner assigned a GAF of 50 for the present.  

Dr. Jaziri commented that the veteran had symptoms of PTSD, 
bipolar symptoms, and depressive symptoms.  He has multiple 
medical problems including insulin dependent diabetes with 
diabetic neuropathy, irritable bowel syndrome, and 
hypertension.  The veteran was disappointed in himself 
because of his inability to continue his career in the 
military due to his diabetes and PTSD.  His medical condition 
affected his vocational and social life, and it had worsened 
over the last two years because of racing of thoughts, anger, 
and violent outbursts.  Dr. Jaziri indicated that the 
veteran's prognosis was guarded, and he required medication 
management and continuous cognitive, behavioral and 
interpersonal psychotherapy.  

When examined by VA in July 2001, the examiner indicated that 
he had reviewed the entire claims file and provided a 
detailed report of the veteran's medical history.  The 
examiner noted all the evidence of record, including the 
private medical report from Dr. Jaziri, the October 1998 VA 
examination report, and the statements from the veteran and 
his wife.  He noted that the veteran continued to see Dr. 
Jaziri for medication management of his psychiatric symptoms 
and had apparently been tried on a number of medications for 
a number of symptoms, including sleep difficulties, 
nightmares, tension, anger, violent outbursts, impulsivity, 
startle reactions, dissociative symptoms, and anxiety.  The 
veteran reported that he had been working for the VA for two 
years and was currently a decision review officer.  He had 
been married for nine years, although he reported that his 
wife was currently planning to file for divorce.  The veteran 
reported that his wife obtained a restraining order sometime 
on or about July 1991.  The veteran explained that he got 
into an argument with his wife because she complained of his 
not getting anywhere with his psychiatric treatment and not 
being lovingly.  His wife reported to the police that the 
veteran had threatened to hurt her physically.  The veteran 
reported that he was so mad that he "felt like hurting 
her."  His wife claimed that he said he would "put a bullet 
through her head," but the veteran denied having made that 
statement.  He stated his wife would describe him as 
irritable, nonloving, hating, vengeful, and noncompassionate.  
The veteran reported that he was arrested at the time of this 
restraining order and spent several hours in jail.  

The veteran was disturbed at his job because he had to follow 
the law, which he did not always feel is fair.  The veteran 
claimed that his productivity was down recently, and he had 
decreased concentration, as well as episodes of confusion.  
He reported sleep difficulties, often getting as few as 2-3 
hours of sleep per night.  He kept everything inside himself, 
and he was irritable and fatalistic about living past age 35.  
He brought a pay stub to show that his accrued annual leave 
was 9.5 hours, and his accrued sick leave was only 30.25 
hours because of his many episodes of diabetic hypoglycemia, 
which he stated was often associated with mood swings and 
depressed feelings.  The veteran reported that he had been in 
a funk for the last 6 to 8 months, and he described his mood 
currently as 2/10, with 0 being lowest and 10 the highest.  
His mood was a 4 over the last two weeks and about a 5 to 51/2 
in the last two months.  

The veteran indicated that his recent difficulty with his 
wife had a significant impact on him.  He described problems 
with his temper and, as an example, he described an episode 
of road rage where he felt that two people were forcing him 
off the road.  He chased them down with his car and grabbed 
one of the individuals in their car and shook them, as well 
as breaking the windows of the car.  He stated that he was 
not arrested because he knows a lot of police officers.  The 
veteran also indicated that there apparently was fault on 
both sides, so no charges were brought.  

The veteran had a 4-year old son whom he cared about very 
much, as well as two stepchildren, a 10-year-old boy, and a 
13-year-old girl.  He had nightmares about being in Panama, 
as well as about his job and the stress of calling in sick, 
which was often accompanied by nausea because he felt that 
his supervisor gave him a difficult time.  The veteran 
indicated that he might do better if he saw a therapist, but 
was reluctant to do this because he was embarrassed about 
having mental health problems and considered himself a very 
private person.  He had a number of acquaintances, people 
with whom he went to high school and grew up with.  His best 
friend had known him since the second grade.  However, he 
reported that he had not told his friend about any of his 
psychiatric problems or the full extent of his diabetic 
problems.  The veteran wanted to be a police officer, but 
that was not possible now because of his health, which he 
found quite distressing.  He reported that many of his 
friends were police officers.  He described the occasional 
use of alcohol without any evidence of abuse or overuse or 
impairment.  He denied ever using any drugs.   

On mental status examination, the veteran was alert and on 
time for the examination.  He was well groomed.  There was no 
evidence of psychomotor agitation or retardation during the 
examination.  The veteran made good eye contact.  His affect 
was sad, as was his self-described mood.  His speech was of 
regular rate and rhythm, with normal prosody.  The veteran 
was slightly tangential at times, although he was easily 
interrupted.  He was logical and goal-directed.  There was no 
impairment of thought process or communication.  The veteran 
denied symptoms consistent with delusions or hallucinations, 
and none were elicited during the examination.  Inappropriate 
behavior was described such as the road rage episode detailed 
above.  The veteran stated that he had suicidal thoughts; 
however, what he described were actually hopeless thoughts.  
He especially had these thoughts after episodes of 
hypoglycemia.  The veteran specifically denied anything that 
was consistent with homicidal or suicidal ideations.  

Although the veteran felt that his thoughts of hopeless were 
the same thing as suicidal ideation, the examiner stated that 
he disagreed with that.  The veteran's painful, hopeless 
thoughts usually occurred after provocation; for example, 
right after his arrest when his mood was a 2, or after an 
episode of hypoglycemia.  However, these thoughts could also 
occur at other times.  The veteran denied homicidal thoughts, 
idea, plan, or intent, although he stated that he had 
"violent rage - literally seeing red" when he was provoked.  
These feelings of rage also happened when provoked by 
external events.  He denied ever hurting anyone when having 
one of these rage attacks.  When feeling enraged, thinking 
about his son helped him regain control of his impulses.  He 
was able to maintain minimal personal hygiene and other basic 
activities of daily living.  When asked about this, he stated 
that it was important that the examiner know that he used to 
wear suits to work and had switched to polo shirts and khakis 
over the last six months.  [The dress policy in the office 
where the veteran works is unknown.]  The veteran seemed to 
express disappointment because he was not living up to his 
own personal standards, and he thought that this somehow 
related to his inability to maintain personal hygiene and 
other activities of daily living.  He felt this was an 
example of how his depression was affecting him.  

The veteran was oriented to person, place, and time.  He was 
able to recall 3/3 objects and recall 2/3 objects, although 
he got the third object with a small hint.  His long-term 
memory appeared intact.  The veteran denied anything 
consistent with obsessive or ritualistic behavior, though, 
when asked about this, he did described a preoccupation with 
orderliness, perfectionism, and control.  His similarities 
were concrete, as were his interpretations of proverbs, and 
there was no bizarre content noted.  Rate and flow of speech 
were within normal limits although the veteran was slightly 
tangential at times.  He described panic attacks.  For 
example, when contemplating coming to this examination, he 
felt nausea, a spinning sensation, palpitations, and sweating 
clammy skin.  The veteran reported that he did not avoid 
anything because of concerns about panic attacks, and stated 
that he had about two panic attacks per month.  He complained 
of chronic depressed mood and impaired impulse control, 
although it sounded like he had violent impulses but very 
rarely, if ever, acted on them.  Just having the impulses 
seemed to decrease his mood.  

The veteran reported significant sleep impairment, with 
difficulty getting to sleep and difficulty staying asleep.  
He had nightmares of seeing people getting shot, mutilated, 
and burned in Panama.  Certain things, such as the smell of 
burning or reviewing particular claims files, could lead to 
flashbacks.  The veteran reported that he had full flashbacks 
approximately two times per year, and he had nightmares 
several times per week.  The veteran reported that he had an 
extreme startle response.  For example, if someone were to 
come up behind him and touch him, he would reel back with his 
fist and jump up to protect himself.  He described instances 
when he heard loud noises and would go to the ground with 
occasionally a little bit of increased heart rate.  He also 
had sweating episodes.  The veteran reported that his blood 
sugar was low approximately 50 percent of the time.  

The veteran described significant checking behaviors around 
security issues - notably, doors and locks at night.  He 
avoided large crowds because of security issues, and he 
described himself as vigilant and more alert than the average 
citizen.  He indicated that he was arrested in 1992 for 
threatening someone with a weapon, but that he was not 
convicted of a crime at that time.  He described feeling 
disappointed with himself and crying approximately 2 to 3 
times per month, though that had been more often lately since 
the breakup with his wife.  The veteran appeared to feel 
embarrassed and ashamed of crying, stating that he was raised 
in a family where his father only cried once briefly at his 
uncle's funeral.  He stated that he became upset at times 
over claims files and the suffering of other veterans, as 
well as when other claims officers made fun of veterans or 
laughed at their misfortune.  

Review of symptoms for major depressive episode:  The veteran 
described depressed mood most of the day nearly every day; 
markedly diminished interest or pleasure in most activities, 
except for reading nearly every day; insomnia; feelings of 
worthlessness; excessive and inappropriate guilt nearly every 
day; diminished ability to think and concentrate; and 
recurrent thoughts of death and wanting to give up.  These 
symptoms did not meet criteria for mixed episode.  The 
symptoms did cause clinically significant distress.  They 
were not due to the direct physiological effect of the 
substance of general medical conditions and were not better 
accounted for by bereavement.  There was no evidence of 
current or past mania or hypomania.  

Review of symptoms for PTSD:  The veteran described events 
which met Criterion Al, and he described experiencing these 
events with a feeling of horror, meeting Criterion A2.  He 
described persistent reexperiencing in the forms of 
disturbing nightmares, as well as intermittent flashbacks.  
He also described persistent avoidance, feelings of 
detachment, a restricted range of affect, and a sense of 
foreshortened future.  As well, he described symptoms of 
increased arousal, including difficulty falling asleep, 
irritability, hypervigilance, and exaggerated startle 
response.  The duration of the disturbance was more than one 
month, and the disturbance did cause clinically significant 
distress.  

Review of symptoms for obsessive/compulsive personality 
disorder:  The veteran described an enduring pattern of inner 
experience and behavior which was manifested in his ways of 
perceiving himself and others; the range, intensity, and 
appropriateness of his response; as well as interpersonal 
functioning and impulse control.  He noted the onset of this 
pattern in his late teens, most probably first noted by him 
during or shortly after his Army days.  His history showed 
that this was an enduring pattern which was pervasive across 
a broad range of personal and social situations, including 
his home life and his work life.  This enduring pattern had 
led to clinically significant distress, as well as impairment 
in social and occupational areas of functioning.  The pattern 
was stable and of long duration and could be traced back to 
his late teens or early 20's.  The pattern was not better 
accounted for as a manifestation or consequence of another 
mental disorder or the direct physiological effects of a 
substance.  Specifically, the veteran showed a pervasive 
pattern of preoccupation with orderliness and perfectionism, 
especially about himself but also about others, including 
other claims officers at the expense of flexibility, 
openness, and efficiency.  He described being very 
preoccupied with details, rules, lists, order, organization, 
and schedules.  He showed perfectionism that interfered with 
task completion.  He described spending many hours at work to 
the exclusion of leisure activities and friendships.  He was 
reluctant to delegate tasks or work with others unless they 
did things exactly the same way he did, and he showed 
rigidity and stubbornness.  

The diagnoses on Axis I include major depressive disorder and 
PTSD.  On Axis II, the diagnosis was obsessive/compulsive 
personality disorder.  On Axis III, the diagnosis was 
diabetes mellitus and hypertension.  On Axis IV, the 
diagnosis was that psychosocial and environmental problems 
included primary support, problems with the legal system, 
occupational problems due to stressful work situation and 
discord with boss.  On Axis V, the examiner assigned a GAF 
score for the present of 50, representing both serious 
symptoms, such as depressed mood, as well as serious 
impairment in social functioning, represented by his problems 
with his wife.  

The examiner opined that most of the veteran's difficulties 
at work originated in his rigid personality style.  He had 
been turned down for jobs because he was described as too 
aggressive.  By the veteran's report, this sounded like 
difficulty due to other people not being able to see things 
exactly the way he did.  The veteran's social problems with 
his wife were probably 50 percent due to his depressive 
illness and 50 percent due to his personality style.  The 
veteran clearly had subjective distress related to both his 
psychiatric illness, including his depression and PTSD, as 
well as distress due to his personality style.  He was able 
to compensate for much of his depressive and post-traumatic 
symptomatology through the use of his personality style.  The 
examiner believed that this explained why the veteran felt 
subjectively much more in pain than was obvious when one 
looked at his work record, which showed numerous promotions, 
including one as recently as June 2001, when he was promoted 
to a GS-l3.  However, because the veteran was denied a 
particular promotion, his personality style led him to focus 
on the promotion denial as opposed to the promotion he did 
get.  The examiner opined that the veteran would always 
report more significant subjective distress than was obvious 
when one looked at his work history.  He was competent to 
manage his own affairs.  

Discussion

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

Based on the aforementioned changes in the law and 
regulations, a determination is necessary as to the potential 
for prejudice to the veteran were the Board to proceed to 
consider the merits of the issue presented.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In addition, in Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court of 
Appeals for Veterans Claims (Court) held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise.  

As to the law and regulations, it is clear that they are more 
favorable to the veteran as they provide additional 
notification and development requirements on the Board.  In 
addition, a review of the record reveals that all necessary 
notification and development actions under the new criteria 
have been complied with.  Through past actions of the RO, the 
veteran has been informed of the laws and regulations 
governing the issue of an increased rating.  By virtue of the 
Statement of the Case (SOC) and the Supplemental Statements 
of the Case (SSOC) issued during the pendency of the appeal, 
the veteran was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  

Moreover, the Board remanded the appeal to the RO for 
additional development, and the veteran was afforded an 
additional period of time to submit evidence.  The veteran 
also underwent a comprehensive VA psychiatric examination.  
The RO made reasonable efforts to obtain all relevant records 
from VA sources adequately identified by the veteran.  The 
veteran has not alleged the presence of any private medical 
records which would be pertinent to the issue of an increased 
rating for major depression.  Although clinical records were 
not obtained from his private physician, the VA did request 
these records, but received no response from the examiner.  
The veteran was so notified, and the examiner did forward to 
the VA a treatment summary.  Accordingly, it is determined 
that the veteran will not be prejudiced by the Board 
proceeding with the adjudication of this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  In Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) the Court held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  

VA regulations provide, in pertinent part, as follows:

Sec. 4.126  Evaluation of disability from 
mental disorders.  

    (a) When evaluating a mental 
disorder, the rating agency shall 
consider the frequency, severity, and 
duration of psychiatric symptoms, the 
length of remissions, and the veteran's 
capacity for adjustment during periods of 
remission.  The rating agency shall 
assign an evaluation based on all the 
evidence of record that bears on 
occupational and social impairment rather 
than solely on the examiner's assessment 
of the level of disability at the moment 
of the examination.  
    (b) When evaluating the level of 
disability from a mental disorder, the 
rating agency will consider the extent of 
social impairment, but shall not assign 
an 
evaluation solely on the basis of social 
impairment.  

38 C.F.R. § 4.126 (2001).  

The regulations pertaining to rating psychiatric disabilities 
are found in 38 C.F.R. § 4.130, Codes 9201-9440 (2001) and 
are set forth in pertinent part below:

General Rating Formula for Mental Disorders:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

38 C.F.R. § 4.130, Diagnostic Code 9207 (2001).  

After reviewing the evidence of record, the Board concludes 
that the veteran's psychiatric disability picture does not 
warrant a rating higher than the 30 percent evaluation 
currently assigned.  The clinical findings do not show the 
frequency, severity, or duration of psychiatric symptoms 
necessary for a rating of 50 percent or higher under the 
criteria cited above.  The material question at issue is 
whether the veteran has sufficient occupational and social 
impairment to disrupt his performance of occupational tasks 
to the extent set forth in the rating criteria described 
above for a higher evaluation of 50 percent or greater.  38 
C.F.R. § 4.130 (2001).  In this regard, it must be remembered 
that disability ratings are intended to compensate for 
reductions in earning capacity as a result of the specific 
disorder.  The percentage ratings are intended, as far as 
practicably can be determined, to compensate the average 
impairment of earning capacity resulting from such disorder 
in civilian occupations.  38 C.F.R. § 4.1 (2001).  

The veteran's psychiatric symptomatology and the clinical 
findings from the medical reports of record during the 
pendency of the appeal were not materially different.  Of the 
two VA examinations, the most recent report in July 2001 
provided a more detailed clinical picture and in-depth 
analysis of all of the evidence of record, including the 
private report from Dr. Jaziri.  The Board also notes that 
while VA cannot disassociate the shared manifestations of 
major depression and PTSD, service connection has not been 
established for PTSD.   

The veteran's principal symptomatology includes depression, 
difficulty sleeping, irritability, and panic attacks about 
twice a month.  The veteran reported that he was lethargic 
and unmotivated when examined by VA in October 1998, and on 
recent VA examination, he reported that his productivity was 
down and that he had decreased concentration.  Despite these 
difficulties, the evidentiary record shows that he has been 
steadily employed for the past several years.  The veteran 
worked for a Veteran's Service Organization for four years 
and was a supervisor when he resigned to take his current 
position with the VA.  He is currently employed as a decision 
review officer at a regional office, and was recently 
promoted to a senior grade level.  While the veteran claims 
that his proficiency at work has deteriorated, his employment 
history does not show any significant occupational 
impairment.  The veteran has been steadily employed for 
several years in higher level, stressful positions.  His 
taking of leave has not exceed that which he has accrued.  
Overall, the veteran's employment history does not suggest 
any reduced occupational reliability or productivity due to 
his service-connected major depression.  

As to social impairment in the work setting, it is noted that 
as a decision review officer, the veteran has to relate to 
veterans and others while conducting hearings and having 
conferences.  He does not work in an isolated setting and is 
apparently able to carry out his job duties.  Evidence of 
more than satisfactory job performance is seen by the fact 
that the veteran has received promotions and was felt capable 
of performing his current job position.  In addition, the 
veteran reported on VA examination in July 2001 that he has a 
number of close friends from childhood, including one friend 
with whom he has maintained close contact with since grade 
school.  While the veteran reported that he had marital 
difficulties with his wife of nine years, he maintains a 
close relationship with his son and with his two 
stepchildren.  The evidence as a whole establishes that he is 
able to maintain social relationships and function adequately 
with those he has to interact with in the workplace.  

In summary, the veteran's job promotions and responsible job 
position negates a finding that he suffers from reduced 
reliability, productivity, memory problems, or difficulty in 
understanding complex commands.  Likewise, on examination, 
his memory appeared to be intact, and his speech showed a 
normal rate and rhythm, although it was tangential at times.  
While the veteran reported that he has occasional panic 
attacks, they occurred only about two times per month.  
Judgment was reported to be good on VA examination of October 
1998.  The private examiner noted impaired judgment only when 
the veteran was angry.  Clearly, the clinical findings of 
record do not reflect the level of severity contemplated by a 
50 percent rating.  

The Board notes that the VA examiner in October 1998 assigned 
a GAF score of 60, and that the July 2001 examiner assigned a 
GAF score of 50.  A GAF score between 41 and 50 contemplates 
a level of impairment of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score between 51 to 60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  The GAF score is an indicator of the 
examiner's assessment of the individual's overall 
functioning.  However, the Board is not required to assign a 
rating based merely on such score.  In the Board's opinion, 
the clinical findings do not support a finding that the 
veteran has serious social and occupational functioning for 
reasons discussed above.  Accordingly, the Board concludes 
that the veteran does not meet or nearly approximate the 
level of disability required for a rating of 50 percent.



ORDER

A rating in excess of 30 percent for service-connected major 
depression is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


